DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.

Application Status
3.	This action is written in response to applicant’s correspondence received June 14, 2021.  In remarks filed June 14, 2021, applicant indicates that Claims 21-24, 26-28 and 30-35 are pending.  However, the claim set filed June 14, 2021 has currently amended claims 21, 34 and 35, new claims 36-44, and canceled claims 1-20 and 25-29.  Accordingly, claims 21-24 and 30-44 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Terminal Disclaimer
4.	The terminal disclaimer filed on June 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/890,561 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Declaration Filed under 37 CFR 1.132
5.	The Declarations of George Church, Fabien Delerue, Kent Lloyd, and Channabasavaiah Gurumurthy under 37 CFR 1.132 filed December 18, 2020 are insufficient to overcome the rejection of claims 21-24 and 30-35 based upon 35 USC 103 as set forth in the last Office action, and are also insufficient to overcome the new rejections of claims 21-24 and 30-44, for the reasons discussed in the response to arguments section below.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

8.	Claims 21 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) and Ellington (US 2005/0106594).

Doudna teaches a method of producing genetically modified cells (see [0295]-[0304]).  Doudna teaches (a) inserting a polynucleotide sequence comprising a donor sequence into target genomic DNA sequence in a cell ([0299]), wherein the donor sequence is provided to the cell as single-stranded DNA ([0302]).  This disclosure of “single-stranded DNA” is interpreted that the donor DNA sequence does not comprise a nucleic acid that is complementary to the ssDNA donor molecule, which is contrasted with Doudna’s alternative disclosure of “double-stranded DNA”. Doudna teaches that the donor sequence is typically not identical to the genomic sequence that it replaces but contains at least one or more single base changes, insertions, deletions, inversions or rearrangements with respect to the genomic sequence, so long as sufficient homology is present to support homologous recombination ([0300]).  Therefore, Doudna teaches wherein the donor sequence comprises (ii) an exogenous sequence.  Doudna teaches wherein the donor polynucleotide comprises 90%, 95%, or 100% (i.e. at least 90% sequence identity) in the region immediately flanking the cleavage site ([0299]), and therefore teaches (i) 5’ and (iii) 3’ homology arms having “at least 90% sequence identity” to the target DNA sequence in the target cell.  Doudna teaches that the donor sequences can be of any length including 250 nucleotides or more, 500 nucleotides or more, 1000 nucleotides or more ([0299]).
Doudna further teaches (b) contacting the cell with CRISPR-Cas9 (i.e. nuclease system) ([0008]), which is a DNA-targeting RNA and site-directed modifying polypeptide ([0298]), wherein 
Doudna further teaches treating a subject by (c) introducing (i.e. transplanting) into a subject cells that have been genetically modified for the purposes of treating a disease, anti-pathogenic, or anticancer therapeutic ([0306]).
Finally, Doudna teaches that RNA-programmed Cas9 is an alternative gene editing method to previous systems like zinc finger nucleases and transcription-activator-like effector nucleases ([0638]) and that Cas9-mediated cleave of target sequences is comparable to zinc finger nucleases (FIGs 29-31).
Although Doudna addresses each of the claim limitations individually as discussed above, to the extent that Doudna does not describe a single specific embodiment that comprises the combination of limitations in which the single-stranded donor sequence is between 200 and 2,000 nucleotides in length, Kunzelmann teaches a method for modifying a target CFTR DNA sequence in a cell comprising introducing a donor DNA sample comprising single stranded DNA (ssDNA) into a human cell (page 865, column 1, last paragraph).  Kunzelmann teaches that the ssDNA comprises a 5’ homology arm, exogenous sequence, and a 3’ homology arm (see Figure 1).  Kunzelmann teaches that the target cells comprise a 3 bp in-frame deletion of CFTR protein (page 859, column 1, paragraph 1 and Figure 2), but the donor ssDNA fragment comprised a wild type CFTR sequence 
It would have been obvious to one of ordinary skill in the art to have modified the single-stranded DNA donor sequence of Doudna to be 250, 500, or 1000 nucleotides in length because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results.  Given that Kunzelmann similarly describes the use of a single-stranded DNA donor sequence to achieve homologous recombination of a target gene, wherein the length of the ssDNA donor sequence is 491 nucleotides in length, as discussed above, one of ordinary skill in the art would have been led to design the ssDNA donor sequence to have a similar length, which is within the lengths of donor sequences described by Doudna.  It would have been entirely predictable to have done so since Kunzelmann describes using the ssDNA donor sequence to achieve successful recombination of the target gene sequence.

Regarding the recitation “wherein the donor DNA sequence does not comprise a nucleic acid that is complementary to the ssDNA donor molecule”, the very recitation of a DNA that is “single-stranded” as described by Doudna, as compared to double-stranded, necessarily refers to a structure in which a nucleic acid that is complementary to the ssDNA donor molecule is absent (i.e. the donor DNA sequence does not comprise a nucleic acid that is complementary to the ssDNA donor molecule).
Nevertheless, to the extent that Doudna does not explicitly recite “wherein the donor DNA sequence does not comprise a nucleic acid that is complementary to the ssDNA donor molecule”, Ellington teaches a method of producing ssDNA by transcribing a DNA template encoding a T7 RNA 
	It further would have been obvious to one of ordinary skill in the art to have produced the ssDNA of Doudna by the process described by Ellington because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results.  Since Doudna does not elaborate upon methods for making such single-stranded donor DNA, one of ordinary skill in the art would have been in need of turning to known prior art methods for producing such ssDNA, including the method of Ellington.  Therefore, one could have simply produced the ssDNA by the method of Ellington and one would have been motivated to have done so in view of the simplicity of the steps as described by Ellington.

Regarding claim 30, Doudna does not explicitly teach wherein the method comprises replacing multiple target DNA sequences in the target cell with multiple donor DNA sequences.
However, Doudna does teach wherein multiple DNA-targeting RNAs are used simultaneously to simultaneously modify different locations on the same target DNA or on different target DNAs, wherein the two or more DNA-targeting RNAs target different unrelated loci ([0271]).
It would have been obvious to one of ordinary skill in the art to have replaced multiple target DNA sequences in the target cell with multiple donor DNA sequences for the advantage of modifying the multiple different target loci in the cell.  Given that Doudna teaches wherein the DNA-targeting RNAs are used in multiplex to target different target loci, one of ordinary skill in the art 

Regarding claim 31, Doudna teaches wherein the donor sequence encodes selectable markers such as drug resistance genes, fluorescent proteins, or enzymes ([0301]), and therefore teaches wherein the exogenous sequence encodes an RNA product and a protein product.

Regarding claim 32, the claim recites “wherein the ssDNA donor molecule is produced by a method comprising: (a) transcribing…, (b) synthesizing…, and (c) degrading…”. However, the recitation “wherein the ssDNA donor molecule is produced by a method comprising:” is interpreted as specifying a product-by-process limitation of “the ssDNA donor molecule”.  Therefore, claim 32 does not require carrying out the steps of “transcribing”, “synthesizing”, and “degrading”.  Rather, this product-by-process limitation is examined according to the structure of the “ssDNA donor molecule” that it produces.  However, there is no evidence in the specification or the art of any structural limitation on the ssDNA donor molecule itself that is produced by the method recited by claim 32.  In addition, the ssDNA donor molecule of Doudna could have been produced by the method described by claim 32.  Accordingly, the product-by-process limitation recited by claim 32 is not sufficient to distinguish the claimed ssDNA donor molecule used in the method of claim 21 from the prior art.
Nevertheless, the teachings of Ellington including the disclosures of “(a) transcribing”, “(b) synthesizing”, and “(c) degrading” as required by claim 32 are discussed above as applied to claim 21, thereby further addressing the recitation “wherein the donor DNA sequence does not comprise a nucleic acid that is complementary to the ssDNA donor molecule”. The obviousness of producing 

Regarding claim 33, Ellington teaches purifying the remaining ssDNA molecule ([0101]), as discussed above as applied to claim 21. The obviousness of producing the ssDNA donor molecule according to the method of Ellington, which is then introduced into the target cell is discussed above.

Regarding claim 34, Doudna’s disclosure in which CRISPR/Cas9 is introduced into the target cell by introducing into the target cell a polynucleotide that encodes CRISPR/Cas9, which then expresses CRISPR/Cas9 within the cell ([0010] and [0217]), is discussed above as applied to claim 21.

9.	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) and Ellington (US 2005/0106594), as applied to claim 21 above, and further in view of Naldini (Naldini, L. (2011) Nature Reviews Genetics, 12:301-315).

The teachings of Doudna, Kunzelmann, and Ellington are discussed above.
Regarding claims 22 and 23, Doudna does not explicitly teach “wherein the target cell that is utilized to prepare the donor cell is obtained from the subject” or “wherein the target cell that is utilized to prepare the donor cell is exogenous to the subject”. 
However, Naldini describes how cell-based therapies are fast-growing forms of personalized medicine that make use of the steady advances in stem cell manipulation and gene transfer technologies (abstract).  Naldini teaches ex vivo cell therapies that involves the isolation of 
It would have been obvious to one of ordinary skill in the art to have applied the method of Doudna to cells that were either obtained from the subject or exogenous to the subject because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results.  Each of Doudna and Naldini describe host cells useful for gene therapy applications.  The use of cells that were obtained from a gene therapy subject or exogenous to a gene therapy subject refers to known host cells useful for administration to a gene therapy subject as discussed by Naldini.  Accordingly, one of ordinary skill in the art could have utilized such cells in the method of Naldini and it would have been entirely predictable that such cells could be modified by the method of Doudna and administered to the gene therapy subject.

Regarding claim 24, Doudna teaches wherein the genetically modified cells are transplanted to a subject for the purposes of gene therapy, e.g. to treat a disease or as an antiviral, antipathogenic, or anticancer therapeutic ([0306]), as discussed above. 
However, to the extent that Doudna does not explicitly teach “wherein the donor DNA sequence is exogenous to the subject”, Naldini describes autologous hematopoetic stem cell gene therapy in which defective genes are replaced with functional copies of the genes are provided to patients (see page 303, column 2, paragraph 2).  This disclosure of “functional copies” of the gene is interpreted a DNA sequence that is “exogenous to the subject” at least because the cells of the subject are mutants that are defective.
It would have been obvious to one of ordinary skill in the art to have utilized a donor DNA sequence that was exogenous to the subject for the advantage of correcting mutant genes in the subject.  Since each of Doudna and Naldini describe gene therapy applications, it would have been .

10.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) and Ellington (US 2005/0106594), as applied to claim 21 above, and further in view of Chen (WO 2012/012738).

The teachings of Doudna, Kunzelmann, and Ellington are discussed above.
Regarding claim 35, Doudna further explains that the donor polynucleotide has 25, 50, 100, or 200 or more than 200 nucleotides of sequence homology with the genomic sequence target or any integral value in between to support homology-directed repair ([0299]), thereby teaching wherein the donor molecule comprises 50 or 100 nucleotides of homology.
However, to the extent that Doudna does not teach the combination in which the ssDNA donor molecule homology arms are between 50-150 nucleotides in length.
However, Chen teaches a method for modifying a target DNA sequence in a cell by introducing a single-stranded DNA (ssDNA) in the cell, the ssDNA comprising an exogenous sequence flanked by a first region (i.e. 5’ homology arm) and second region (i.e. 3’ homology arm) having substantial sequence identity to either side of the targeted cleavage site ([0059]).  Chen teaches wherein “substantial sequence identity” is about 90% or about 99% sequence identity with the targeted chromosomal sequence ([0053]).  Chen further teaches wherein the ssDNA is between 100 and 1,000 or 1,000 and 10,000 nucleotides in length ([0054]).  Chen further teaches introducing a targeting endonuclease into the cell ([0034]) under conditions wherein the nuclease system cuts the target DNA sequence and the ssDNA is recombined with the target DNA sequence 
It would have been obvious to one of ordinary skill in the art to have modified the method of Doudna by using homology arms of the ssDNA donor molecule having a length of 50 nucleotides as taught by Chen because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results.  Each of Doudna and Chen describe the use of ssDNA donor molecules for target gene editing by homologous recombination with flanking homology arms.  Accordingly, it would have been entirely predictable to have used homology arms 50 nucleotides in length as described by Chen for the same purpose of homologous recombination with a target nucleic acid as taught by Doudna.
 
11.	Claims 36, and 40 - 44 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) and Ellington (US 2005/0106594), as applied to claim 21 above, and further in view of Liu (US 2014/0113375 A1).

The teachings of Doudna, Kunzelmann, and Ellington are discussed above.
Regarding claim 36, Doudna notes that donor polynucleotides having 25 – 200+ nucleotides of sequence homology between a donor and a genomic sequence will support homology-directed repair, and donor sequences can be of any length (10+, 50+, 100+, 250+, 500+, 1000+, or 5000+ nucleotides) ([0299]).  Doudna also teaches the donor sequence may contain insertions with respect to the genomic sequence, so long as sufficient homology is present to support homology-directed repair ([0300]).  Although Doudna does not explicitly teach where the ratio of the length of the exogenous sequence to the total length of the homology arms is between about 1.5:1 and 20:1, combinations of Doudna’s embodiments have the recited ratios.  For instance, a donor with 100 
Nevertheless, to the extent that Doudna does not explicitly recite a ratio of the length of the exogenous sequence to the total length of the homology arms is between about 1.5:1 and 20:1, Liu teaches a method of gene editing using a Genomic Sequence Modification Sequence (GSMS) (i.e. donor DNA) ([0011]).  Liu teaches the GSMS is a single stranded cDNA, which is produced by reverse transcription from RNA, which is in turn transcribed from a DNA plasmid, is transported to the cell nucleus where it directs “an alteration in the target genomic sequence using cellular DNA repair or homologous recombination machinery” ([0011]).  Liu also teaches the GSMS cDNA does not comprise a nucleic acid that is complementary to the ssDNA donor molecule (FIGs 3-4).   Lui also teaches the GSMS cDNA can be used to integrate a heterologous (i.e. exogenous) DNA into a targeted locus of a host genome ([0064]).  For this purpose, Lui teaches the exogenous DNA has flanking homologous sequences at one side or both sides (i.e. 5’ and 3’ homology arms) that are generally 100% homologous to the target sequence ([0064]).  Liu also teaches that GSMS cDNA can be used to modify a gene with or without the use of sequence-targeting endonucleases ([0073]), but that combining ssGSMS cDNAs and a sequence-targeting endonuclease “can greatly increase the efficiency of gene modification at the specific site via homologous recombination” ([0074]).  Liu indicates that TALEN, ZFNs and meganucleases are examples of sequence targeting endonucleases.  Finally, Liu teaches an embodiment of knocking in the coding sequence of GFP, which is 400 nucleotides ([0081]), flanked by 100 nucleotides whose sequence is complementary to the recombination site (i.e. homology arms ([0087]).  Liu’s embodiment of the GSMS cDNA with GFP coding sequence and homology arms has a ratio of exogenous length to homology arm length of 2.0 (400/200 = 2.0).
It would have been obvious to one of ordinary skill in the art to have modified the method of Doudna by using donor DNA molecules have a ratio of exogenous length to homology arm length of 

	Regarding claim 40, the obviousness of replacing multiple target DNA sequences in the target cell with multiple donor DNA sequences is recited above as applied to claim 30.

	Regarding claim 41, Liu teaches wherein the exogenous sequence encodes GFP (i.e. a protein product ([0087]).

	Regarding claim 42, as explained above for claim 32, the recitation “wherein the ssDNA donor molecule is produced by a method comprising:” is interpreted as specifying a product-by-process limitation of “the ssDNA donor molecule”.  Therefore, claim 42 does not require carrying out the steps of “transcribing”, “synthesizing”, and “degrading”.  Rather, this product-by-process limitation is examined according to the structure of the “ssDNA donor molecule” that it produces.  Although the GSMS cDNA of Liu is produced by “(a) transcribing”, “(b) synthesizing”, but not degrading of the RNA transcript, the GSMS cDNA of Liu could have been made with the inclusion of an RNA-degrading enzyme.  Accordingly, the product-by-process limitation recited by claim 42 is not sufficient to distinguish the claimed ssDNA donor molecule used in the method of claim 36 from the prior art.


Regarding claim 43, Ellington teaches purifying the remaining ssDNA molecule ([0101]), as discussed above as applied to claim 21. The obviousness of producing the ssDNA donor molecule according to the method of Ellington, which is then introduced into the target cell is discussed above.

Regarding claim 44, Doudna’s disclosure in which the nuclease system is introduced into the target cell by introducing into the target cell a polynucleotide that encodes the nuclease system, which then expresses the nuclease system within the cell ([0010] and [0217]), is discussed above as applied to claim 21.

12.	Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797), Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867), Ellington (US 2005/0106594), and Liu (US 2014/0113375 A1), as applied to claim 36 above, and further in view of Naldini (Naldini, L. (2011) Nature Reviews Genetics, 12:301-315).

The teachings of Doudna, Kunzelmann, Ellington and Liu are discussed above.
Regarding claims 37 and 38, Doudna does not explicitly teach “wherein the target cell that is utilized to prepare the donor cell is obtained from the subject” or “wherein the target cell that is utilized to prepare the donor cell is exogenous to the subject”. 
The teachings of Naldini are described above as applied to claims 22-23.


Regarding claim 39, Doudna teaches wherein the genetically modified cells are transplanted to a subject for the purposes of gene therapy, e.g. to treat a disease or as an antiviral, antipathogenic, or anticancer therapeutic ([0306]), as discussed above. 
The teachings of Naldini are described above as applied to claims 24.
The obviousness to have utilized a donor DNA sequence that was exogenous to the subject for the advantage of correcting mutant genes in the subject is discussed above as applied to claim 24.  

13.	Claims 21, 23-24 and 31-36, 38-39 , 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (Qin et al. (2015) Genetics, 200:423 -430, published online March 2 7, 2015) in view of Liu (US 2014/0113375 A1), Ellington (US 2005/0106594), Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867), and Epicentre (AmpliScribe™ T7 High Yield Transcription Kit, Lit. # 040, published June 2012).

Regarding claims 21, 35 and 36, Qin teaches using “electroporation as a means to deliver CRISPR/Cas9 components, including Cas9 messenger RNA, single-guide RNA, and donor oligonucleotide, into mouse zygotes and recovered live mice with targeted non-homologous end joining and homology-directed repair mutations with high efficiency" (abstract).  Qin teaches (a) the donor DNA is ssDNA (see paragraph spanning pages 426 and 427).  This disclosure of “single-stranded DNA” is interpreted that the donor DNA sequence does not comprise a nucleic acid that is complementary to the ssDNA donor molecule.  Qin further explains that the ssDNA donor comprises (i and iii) 5' and 3' flanking homology arms (Fig 2A) that are 60 nts each (Table S5).  The 
Qin does not teach wherein the ssDNA donor molecule is between 200 and 2000 nucleotides in length.
However, as described above, Liu teaches using a ssDNA donor molecule that is approximately 600 bases.  Briefly repeated here, Lui teaches the GSMS is a single stranded cDNA, which is produced by reverse transcription from RNA, which is in turn transcribed from a DNA plasmid, is transported to the cell nucleus where it directs “an alteration in the target genomic sequence using cellular DNA repair or homologous recombination machinery” ([0011]).  Liu also teaches the GSMS cDNA can be used to integrate a heterologous (i.e. exogenous) DNA into a targeted locus of a host genome ([0064]).  Finally, Liu teaches an embodiment of knocking in the coding sequence of GFP, which is 400 bases ([0081]), flanked by 100 bases whose sequence is 
To the extent that Liu does not have a working example of introducing the long GSMS cDNA into the genome of the cell, Kunzelmann teaches that long ssDNA donor DNA can be integrated into a genome by homologous recombination as described above.  Briefly, Kunzelmann teaches a 491 nt ssDNA (page 865, column 1, paragraph 2) that is recombined with the target DNA sequence in the cell that resulted in intact chloride ion transport (abstract).  Since both Kunzelmann and Liu teach long ssDNA donors and Kunzelmann has a working example of the long ssDNA recombining into the host genome, it is entirely predictable that Liu’s long GSMS cDNA would also integrate into the genome by homologous recombination.
Although not required by limitations in the claims, Liu does not teach making the ssDNA in vitro and delivering the 600 base ssDNA donor to a cell.  
However, as described above, Ellington teaches making ssDNA in vitro by transcribing RNA from a dsDNA template, reverse transcribing RNA, degrading the RNA and purifying the ssDNA.   Ellington does not have a working example that uses the method to generate ssDNA molecules specifically longer than 200 bases.  However, Ellington does indicate the AmpliScribe™ T7 High Yield Transcription Kit from Epicentre Technologies was used to generate the RNA for reverse transcription.  According to Epicentre, the kit can be used to generate short and long RNAs, and includes a control template that produces a 1380 bp fragment (page 2).  One skilled in the art would be able to use the method of Ellington to produce longer ssDNA molecules by first producing longer RNAs by reverse transcriptase by changing the length of the template DNA used in the AmpliScribe reaction because it would have amounted to using a longer double-stranded dsDNA template, which can be produced by well-established methods in the art including PCR products (Epicentre, Section 5.1 “Template preparation”).

Since Qin and Liu do not elaborate upon methods for making single-stranded donor DNAs in vitro, one of ordinary skill in the art would have been in need of turning to known prior art methods for producing such ssDNA, including the methods of Ellington and Epicentre.  Therefore, one could have simply produced the ssDNA by the method of Ellington and one would have been motivated to have done so in view of the simplicity of the steps as described by Ellington.

Regarding claims 23 and 38, Liu teaches obtaining the zygote from superovulated B6D2F1/J and transplanting the edited zygotes into different pseudopregnant mice (page 424, column 2, paragraphs 2-4).

Regarding claims 24, 31, 39 and 41 Liu teaches the ssDNA donor contains GFP, which is a protein and exogenous to the subject ([0081]).

Regarding claims 32, 33, 42 and 43, as described previously, “wherein the ssDNA donor molecule is produced by a method comprising:” is interpreted as specifying a product-by-process 
Nevertheless, the teachings of Ellington including the disclosures of “(a) transcribing”, “(b) synthesizing”, and “(c) degrading” as required by claims 32 and 42 are discussed above as applied to claims 21 and 36.  The obviousness of producing the ssDNA donor molecule according to the method of Ellington are discussed above as applied to claims 21 and 36.

Regarding claims 33 and 43, Ellington teaches purifying the remaining ssDNA molecule ([0101]), as discussed above as applied to claims 21 and 36.  The obviousness of producing the ssDNA donor molecule according to the method of Ellington, which is then introduced into the target cell is discussed above.

Regarding claims 34 and 44, Qin teaches delivering Cas9 and the sgRNA (i.e. the CRISPR/Cas9 system) as RNA (i.e. a polynucleotide) via electroporation (page 424, columns 1-2).

14.	Claims 22 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (Qin et al. (2015) Genetics, 200:423 -430, published online March 2 7, 2015) in view of Liu (US 2014/0113375 A1), Ellington (US 2005/0106594),  Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867), and Epicentre (AmpliScribe™ T7 High Yield Transcription Kit, Lit. # 040, Naldini (Naldini, L. (2011) Nature Reviews Genetics, 12:301-315).

The teachings of Qin, Liu, Ellington, Kunzelmann and Epicentre are recited above.  Qin does not teach wherein the target cell is obtained from the subject. 
However, the teachings of Naldini are recited above.  Briefly, Naldini teaches ex vivo cell therapies that involve the isolation of stem, progenitor, or differentiated cells from a patient (i.e. obtained from the subject), and after genetic modification, is administered to the patient to establish a stable graft of the infused cells and their progeny (page 301, column 1, paragraph 1).
It would have been obvious to one of ordinary skill in the art to have applied the method of Qin to cells that were obtained from the subject because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results.  Each of Qin and Naldini describe host cells useful for gene therapy applications.  The use of cells that were obtained from a gene therapy subject or exogenous to a gene therapy subject refers to known host cells useful for administration to a gene therapy subject as discussed by Naldini.  Accordingly, one of ordinary skill in the art could have utilized such cells in the method of Naldini and it would have been entirely predictable that such cells could be modified by the method of Qin and administered to the gene therapy subject.

15.	Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (Qin et al. (2015) Genetics, 200:423 -430, published online March 2 7, 2015) in view of Liu (US 2014/0113375 A1), Ellington (US 2005/0106594), Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867), and Epicentre (AmpliScribe™ T7 High Yield Transcription Kit, Lit. # 040, published June 2012), as applied to claims 21 and 36 above, in further view of Cong (Cong et al., (2013) Science, 339:819-823).

The teachings of Qin, Liu, Ellington, Kunzelmann and Epicentre are recited above.  Qin does not teach wherein the method comprises replacing multiple target DNA sequences in the target cell with multiple donor DNA sequences.
However, Cong teaches using exogenous DNA as a donor molecule for homologous recombination after CRISPR/Cas9 mediated DNA cleavage (Fig 4C).  Cong also teaches a method of multiplex genome editing using CRISPR/Cas9 using multiple guide RNAs to target Cas9 to multiple loci for modifying two genomic loci simultaneously (Figure 4F).  It would have been obvious to one of ordinary skill in the art to have replaced multiple target DNA sequences in the target cell with multiple donor DNA sequences for the advantage of modifying the multiple different target loci in the cell.  Given that Cong teaches multiple DNA-targeting RNAs are used in multiplex to target different target loci, one of ordinary skill in the art would have had a reasonable expectation of success in providing such multiple different DNA-targeting RNAs in combination with multiple different donor DNA sequences each having homology to a different target loci.

Response to Arguments
	Applicants first argue that they were the earliest to disclose a method of synthesizing and using relatively long ssDNAs greater than 200 bases in length as donor DNA for CRISPR/Cas9 genome editing and that their invention was not obvious (See Remarks pages 13-21, Section B).  Applicants argue that the Examiner has not demonstrated that the invention is obvious because (1) Kunzelmann does not teach using long ssDNAs with CRISPR/Cas9 since CRISPR/Cas9 had not been invented yet; (2) Doudna does not suggest preparing or using ssDNA for genome editing; (3) Ellington’s method of synthesizing ssDNA was not intended for use in genome editing; and (4) Chen’s method of genome editing used Zinc Finger Nucleases and ssDNAs shorter than 200 bases.  
	Regarding the obviousness of using long ssDNA as donor DNA molecules (1), as described in the previous office action (Final Rejection, dated March 12, 2021), Kunzelman teaches using long ssDNA for genome editing; Doudna provides guidance on producing ssDNA molecules; Ellington describes using reverse transcriptase to produce DNA:RNA hybrids then digesting RNA to produce ssDNA; and Chen teaches using long ssDNA for genome editing using ZFNs.  Additionally, as described in the rejection above, Liu teaches producing long ssDNA with a relatively large exogenous component (compared to the length of the homology arms) using reverse transcriptase for the purposes of genome editing.  Since Kunzelmann provides the working example of using long ssDNA for donor DNA molecules, one skilled in the art would look for techniques to synthesize long ssDNA, which would lead them to Liu or Ellington.  
Although not necessary to the rejection, as described in the previous office action, Invitrogen (Superscript III First-Strand Synthesis System for RT­PCR Manual, page 1) and Maresca (US 2011/0165630) also indicate that synthesizing long ssDNA was routine and predictable.   Thus Applicants’ argument that making long ssDNA molecules was unpredictable in the art is not persuasive because it is not an accurate characterization of the prior art as a whole, which includes these other working examples.
Applicants further argue that Kunzelmann does not teach ssDNA with short homology arms or ssDNA at all because the sense and antisense strand are not separated and may rehybridize.  Applicant’s argument has been fully considered, but is not persuasive, because Kunzelmann does teach that the donor molecule is ssDNA.  In fact, Kunzelman takes efforts to sustain the ssDNA molecule, including coating with RecA, which is a similar approach taken by Liu (see FIG 1), and gives no indication that the donor molecule has rehybridized with the complementary strand.  
 Applicants further argue that their invention is not obvious because no one else has used long ssDNAs for genome editing except for Applicants since 1996 when Kunzelmann was published.  The argument has been fully considered, but is not persuasive since Liu, Doudna and Chen all teach using long ssDNA with sequence-targeted endonucleases, including ZFN, TALENs and CRISPR/Cas9.  
Applicant's remarks and the Declarations do not identify any objective evidence that suggests that the prior art did not provide sufficient guidance for making and using long ssDNA molecules.  Applicant's remarks do not identify any objective evidence that suggests that it would have been unpredictable to do so either.  Accordingly, to the extent that Applicant's remarks suggest that the prior art did not provide sufficient guidance for making or using long ssDNA molecules, these arguments and the Declarations are not persuasive because they do not take into consideration the state of the prior art at the time the invention was effectively filed.  The objective evidence including the working examples provided by the prior art for making and using long ssDNA molecules outweighs Applicant's assertions, which are not supported by objective evidence.

Regarding the disclosure of using long ssDNA donor molecules in Doudna (2), applicants argue that Doudna does not have a working example of using long ssDNA with CRISPR/Cas9 for genome editing, and therefore one skilled in the art would not select long ssDNAs as donor molecules.  Applicant’s argument has been fully considered, but is not persuasive because, as MPEP §2123.II teaches, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.”  The disclosure of DNA donors molecules over 200 bases, which could be single stranded or double stranded, would suggest to one skilled in the art ssDNA over 200 bases are predicted to integrate into targeted DNA cleaved by CRISPR/Cas9.  If 

Regarding Ellington’s method of making single stranded DNA molecules (3), Applicants argue that one skilled in the art would have no motivation to look to Ellington for making long ssDNA because Ellington was making ssDNA for the use in molecular probes.  Applicants’ argument has been fully considered, but is found unpersuasive because Ellington’s teachings are reasonably pertinent to the particular problem of making ssDNA.  Although the ssDNAs in Ellington are shorter than the claimed ssDNA donor molecules, it would have been obvious to one skilled in the art to extend the template DNA in the transcribing step of Ellington, since it was routine in the art in transcribe longer RNAs in vitro.   The in vitro transcription kit used by Ellington, Ampliscribe T7 In Vitro Transcription Kit, can be used for long or short RNAs and provides a positive control that produces a 1380 base RNA transcript (see page 2).  The Ampliscribe manual indicates that the dsDNA template for transcription can be produced by PCR, which is well known in the art to produce any size of dsDNA up to 10 kbps or larger.  Furthermore, one skilled in the art could look to Liu for the motivation to produce longer ssDNA or ones with relatively short homology arms.

Regarding Chen’s method of genome editing (4), Applicants argue that Chen uses Zinc Finger Nucleases and ssDNA’s shorter than 200 bases (see remarks, page 20).  Applicants’ argument has been fully considered but is not persuasive because it constitutes a piecemeal analysis of the rejection, which is based upon a combination of references including Doudna who provides the examples of using CRISPR/Cas9 and Kunzelmann, who provides instructions to use a relatively long ssDNA molecule as a donor in genome editing, as discussed in the rejection.  Doudna provides a direct comparison of using CRISPR/Cas9 and ZFN and finds them both suitable for genome editing.  Although not necessary for the rejection of claim 35, Liu also teaches a ssDNA 
Applicants further argue that Examiner provides no motivation to turn to Chen to modify Doudna’s, Ellington’s or Kunzelmann’s teachings.   Applicants’ argument has been fully considered but is not persuasive.  Both Chen and Doudna teach genome editing techniques using donor DNA molecules in conjunction with sequence-targeted endonucleases.  As described in the rejection Doudna has working examples teaching that both CRISPR/Cas9 and ZFNs are capable of cleaving DNA for editing DNA via homologous recombination repair using donor DNA molecules.  Once exposed to Doudn’s teaching, one skilled in the art would look to other references to find homologous recombination examples that used ZFNs or TALENs to create double stranded breaks, including Chen and Liu.  

Applicants summarize their argument by stating they were the first to use relatively long ssDNA donors in combination with CRISPR/Cas9 and that it was not obvious to do so via their method.  Applicants’ argument has been fully considered but is not persuasive because Doudna teaches using long and ssDNA donors with CRISPR/Cas9 in general ([0299] and [0302]) and Chen teaches CRISPR/Cas9 used with long and ssDNA donors specifically with homology arms of 50 nt ([0108]).   Furthermore, Kunzelmann, Liu, and Ellington provided ways to make and/or deliver the long ssDNA to cells.  In fact, both Liu’s and Ellington’s methods of making long ssDNA consist of transcribing RNA then reverse transcribing to obtain the ssDNA, similar to Applicants’ method.  As Kunzelmann, Liu, and Ellington were first disclosed prior to the invention of CRISPR/Cas9 gene editing, it is not reasonable to expect the use of CRISPR/Cas9 in their methods.  Once Chen and Doudna disclose that long ssDNA donors are amenable for gene editing by homologous recombination, one skilled in the art would look to Kunzelmann, Liu, or Ellington on how to 

	Second, Applicants argue that their invention using relatively long ssDNA donors addresses a long felt need in the art of genome editing (See Remarks pages 21-26, Section C) because “(A) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties); (B) the elements in combination do not merely perform the function that each element performs separately; or (C) the results of the claimed combination were unexpected."   Applicants’’ argument has been fully considered, but is not persuasive.  
Regarding (A) and (B) the obviousness of combing the prior art and the functionality of the elements used in combination are recited above.  Applicants provide no objective evidence that the long ssDNAs suggested by Doudna and used by Kunzelmann and Liu would not “merely” function in homologous recombination after DNA cleavage by the CRISPR/Cas9 gene editing system described in Doudna.  Cleavage by CRISPR/Cas9 is independent of the homologous recombination repair pathway that uses the donor DNA.  This is evidenced by Doudna that discloses that DNA can be repaired via other pathways (i.e. NHEJ) ([0693]).  Thus it is not clear how the additional of a long ssDNA would increase the frequency of CRISPR/Cas9 cleavage.   Applicants do not provide evidence that Cas9 cleavage frequency is higher with long ssDNA than without.  Although donor DNA is recombined at a higher rate in the presence a sequence-targeted endonuclease, like Cas9, that fact was already well-established in the prior art as taught by Doudna, Liu and Chen.
Applicants also argue that using relatively long ssDNA donors improves the recombination success rate over CRISPR/Cas9 systems that do not utilize a relatively long ssDNA donor, such as systems that use long dsDNA donors (see Remarks, page 22, para 2).   This argument has been fully 
	Applicants argue that their method gives unexpected results because at the time the invention was filed long ssDNA could not be synthesized and there were uncertainties of whether ssDNA repair templates harboring large DNAs of interest would be properly inserted using homologous recombination (See specification [0005]).  Applicants further argue that Qin’s disclosure of a 146-nt donor DNA that was 98% homologous to the target site was not evidence of gene editing with high efficiency and that the Church, Lloyd and Delerue Declarations do not indicate that Qin’s method is widely used.   These arguments have been fully considered but are not persuasive or sufficient to overcome the rejection.  
MPEP 716.04 discusses the criteria for establishing a long felt need, stating that "Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution.  The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors.  First, the need must have been a persistent one that was recognized by those of ordinary skill in the art ... Second, the long-felt need must not have been satisfied by another before the invention by applicant... Third, the invention must in fact satisfy the long-felt need."   In the instant case, the "long-felt need" as asserted by Applicant's is "improved methods for obtaining transgenic animals".  However, this need of "improved methods for obtaining transgenic animals" was already satisfied in the art by Qin.  The fact that the Church, Lloyd or Delerue Declarations do not mention Qin’s method, is not objective evidence indicating its usage or success compared to the present invention.   

Second the declarations are ineffective in establishing that the long-felt need has been met by the claimed invention because they do not provide evidence that the claimed invention is more efficient than Qin’s method.  The Gurumurthy Declaration cites Quadros (see Remarks, para 13), which uses Easi CRISPR to generate transgenic mice with exogenous DNA.  However, for some genes the success rate was as low as 8.5% and 12.5% (see Remarks, page 4), which is lower than Qin’s success rate.  The Gurumurthy Declaration also cites Cohen, Burgio, Bollen, He, Rye, Zhu, and Banan; however, they do not compare short ssDNA integration efficiencies to long ssDNA efficiencies.  Finally, the Gurumurthy Declaration cites Yamamoto, which compares Easi-CRISPR to a non-Cas9 method and therefore does not address the increased efficiency in using long versus short ssDNA.  Accordingly, none of these cited references constitute objective evidence that the claimed invention has improved success rate over the closest prior art of Qin.   
Finally, Applicants’ arguments and the Declarations do not provide objective evidence that one would not have expected increased recombination efficiencies of Kunzelmann’s long ssDNA by using the CRISPR/Cas9 system described by Doudna.  The recombination efficiency in Kunzelmann was very low, approximately 1% (Abstract).  However, Kunzelmann didn’t have the advantage of creating double stranded breaks or nicks precisely in the CF locus to increase the likelihood of homologous recombination since sequence-targeted gene editing technologies had not been developed yet.  Doudna teaches that creating a single or double stranded break at a precise location increases the likelihood of recombination at that site ([0150]).  Thus is it entirely predictable that Kunzelmann’s recombination rate with long ssDNA would increase by using CRISPR/Cas9.


Conclusion
16.	No claims allowable.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE A KONOPKA/               Examiner, Art Unit 1636                                                                                                                                                                                         
/NEIL P HAMMELL/               Primary Examiner, Art Unit 1636